Rose, J.
Appeal from an order of the Family Court of Albany County (Tobin, J.), entered February 22, 2000, which granted petitioner’s application, in a proceeding pursuant to Family Court Act article 3, to adjudicate respondent a juvenile delinquent.
In our prior decision (278 AD2d 706), we remitted this matter to Family Court for the purpose of specifying the type of facility in which the Office of Children and Family Services is authorized to place respondent as required by Family Court Act § 353.3 (3). In an amended order of disposition dated December 22, 2000, Family Court has now specified a limited secure facility for such placement. There being no further submissions by the parties in this matter, we affirm on the grounds stated in our prior decision.
Cardona, P. J., Crew III, Peters and Lahtinen, JJ., concur. Ordered that the order, as amended, is affirmed, without costs.